Case 1:20-cr-00060-CG-B Document 42 Filed 05/11/20 Page 1 of 2           PageID #: 158



                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


   UNITED STATES OF AMERICA                *

         vs.                               * CR NO. 20-0060-CG-N

   ERNEST J. LAW                           *

         Defendant.                        *

                                       ORDER

         This matter is before the undersigned on Defendant’s motion to continue

   the trial of this matter from its current June 2020 setting. As grounds for the

   motion counsel states, in sum, that due to the restrictions imposed as a result

   of the COVID-19 pandemic she has been unable to consult in person or

   otherwise private conversation with her client, who is currently housed at the

   Baldwin County Jail. Moreover, counsel notes that there remains outstanding

   discovery that she anticipates receiving from the United States. AUSA Justin

   Roller contacted the court and advised that the United States has no objection

   to the requested continuance.

         The undersigned finds that the ends of justice served by continuing this

   action to the next criminal trial term outweigh the best interests of the public

   and the Defendant in a speedy trial. 18 U.S.C.A. § 3161(h)(7)(A). The

   continuance is warranted to enable counsel additional time to meet/speak with

   her client, to receive and review outstanding discovery and to adequately

   prepare this case for trial or other resolution. 18 U.S.C.A. §3161(h)(7)(A).
Case 1:20-cr-00060-CG-B Document 42 Filed 05/11/20 Page 2 of 2    PageID #: 159



         Under these circumstances, and upon consideration, the unopposed

   motion to continue is granted and this case is hereby CONTINUED to the

   July 2020 criminal term. For purposes of the Speedy Trial Act, any delay

   resulting from this continuance is excludable pursuant to 18 U.S.C. §

   3161(h)(7)(A). This continuance is contingent on Defendant, along with his

   counsel, filing a Waiver of Speedy Trial by May 21, 2020.

         The Clerk is directed to refer this matter to Magistrate Judge Sonja

   Bivins to set a pretrial conference in June 2020.

         ORDERED this the 11th day of May 2020.

                                   /s/ Katherine P. Nelson
                                   UNITED STATES MAGISTRATE JUDGE
